 121310 NLRB No. 23AJS ELECTRIC1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We agree with the judge that Cedric Huntington, Harry Naylor,Daniel Strahle, Earl Wright, Paul Rich, and Joseph Sulak (Hun-
tington et al.) are not paid union organizers and are employees pro-
tected under the Act. There is no evidence that Huntington et al.
were paid organizers for the Union or that the Union reimbursed
them for their expenses in making applications with the Respondent.
Moreover, the employee status of Huntington et al. was not com-
promised by their signing IBEW Local 441's Salting Resolution,
which committed unemployed union members to ``organize the un-
organized'' at the behest of the Union's business manager. By vol-
untarily obligating themselves to organize on the Union's behalf,
Huntington et al. did not forfeit their status as employees. In addi-
tion, the judge found that the Respondent's rejection of the appli-
cants was not motivated by a policy against hiring short-term appli-
cants. Also, see generally Sunland Construction Co., 309 NLRB1224 (1992), reexamining the status of paid union organizers and
finding that they are ``employees'' within the meaning of the Act
and are protected by Sec. 8(a)(1) and (3).J & L Enterprises, Inc. d/b/a AJS Electric andInternational Brotherhood of Electrical Work-
ers, Local 441, AFL±CIO. Case 21±CA±27298January 14, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn April 24, 1991, Administrative Law JudgeGeorge Christensen issued the attached decision. The
General Counsel and the Respondent filed exceptions
and supporting briefs and answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2only to the extent consistent with this deci-sion, and to modify the recommended Order.The judge found that the General Counsel failed toestablish a prima facie case that the Respondent's fail-
ure to hire Joseph Sulak was unlawful. The judge
found that Sulak's application did not reveal his union
membership and that there was no evidence that the
Respondent was otherwise aware of Sulak's union
membership when it reviewed his application. We dis-
agree. Sulak's application listed his ``Trade or Bus.
School'' as ``IBEW App. Training, New York, N.Y.,''
the ``Position Applying For'' as ``Journeyman Elec-
trician,'' and the ``Salary Desired'' as $23.55, which
was union scale. The judge found that Sulak applied
for work with the Respondent at office headquarters in
a group of four that included Paul Rich. Two of thefour wore jackets with IBEW Local 441 union insig-nia. The receptionist inquired whether the four were
from the union hiring hall and whether they knew that
the Respondent was nonunion. Following an affirma-
tive response, the receptionist told them to complete
applications and tests. On receiving these documents
from the four applicants, the receptionist advised them
that the Respondent would contact them if the Re-
spondent wished to employ them. The Respondent
hired neither Paul Rich nor Joseph Sulak.The judge found that the General Counsel had pre-sented a prima facie case as to the failure to hire Rich
and rejected the Respondent's rebuttal that the Re-
spondent could not have refused to offer Rich employ-
ment because of his suspected union membership be-
cause the Respondent was unaware of it. The judge
noted that Rich's application listed the ``Position Ap-
plying For'' as ``Electrician,'' the ``Salary Desired'' as
$23.55, and ``Former Employers'' as ``1960±1989
IBEW.'' This information constituted clear notice to
any reviewer of the application that Rich had secured
work through the union hiring hall for the preceding
29 years and might be a member of IBEW Local 441.
Contrary to the judge, we find that Sulak similarly re-
vealed his IBEW affiliation by listing on his applica-
tion his participation in the IBEW apprenticeship train-
ing program and by requesting the union wage scale.
Moreover, Sulak, like Rich, made his application with
the Respondent in a group of four whose affiliation
with IBEW Local 441 was openly acknowledged. In
these circumstances, we find that the Respondent was
aware of Sulak's union affiliation and denied Sulak
employment because of his suspected union member-
ship in violation of Section 8(a)(3) of the Act. Accord-
ingly, he is entitled to the same remedies the judge
provided for the other discriminatees.ORDERThe National Labor Relations Board orders that theRespondent, J & L Enterprises, Inc. d/b/a AJS Electric,Anaheim, California, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraphs 2(a) and(b).``(a) Offer immediate employment to Cedric Hun-tington, Harry Naylor, Daniel Strahle, Earl Wright,
Paul Rich, and Joseph Sulak at rates paid electricians
hired by AJS with commensurate experience; if nec-
essary terminating the service of employees hired in
their stead.``(b) Make whole Cedric Huntington, Harry Naylor,Daniel Strahle, Earl Wright, Paul Rich, and Joseph
Sulak for wage and benefit losses they may have suf-
fered by virtue of the discrimination practiced against 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
them in the manner prescribed in the remedy sectionof this decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
tell employees or job applicants thatour owner would go out of business before he would
go union.WEWILLNOT
fail or refuse to hire job applicantsbecause of their known or suspected membership in
and/or support of International Brotherhood of Elec-
trical Workers Local 441, AFL±CIO or any other labor
organization.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
offer immediate employment to CedricHuntington, Harry Naylor, Paul Rich, Daniel Strahle,
Earl Wright, and Joseph Sulak.WEWILL
make Cedric Huntington, Harry Naylor,Paul Rich, Daniel Strahle, Earl Wright, and Joseph
Sulak whole for any wage or benefit losses they may
have suffered by virtue of our unlawful failure or re-
fusal to hire them because of their known or suspected
membership in or support of Local 441, plus interest.J & L ENTERPRISES, INC., D/B/AAJSELECTRICYvette H. Holliday-Curtis and Jean Libby, for the GeneralCounsel.Mark A. McLean (Kindel & Anderson), of Los Angeles, Cali-fornia, for AJS.Ray Van Der Nat, of Los Angeles, California, for Local 441.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. On Oc-tober 17 and 18 and November 13, 1990, I conducted a hear-
ing at Los Angeles, California, to try issues raised by a com-
plaint issued on August 1, 1990, based on a charge filed by
International Brotherhood of Electrical Workers, Local No.
441, AFL±CIO (Union) on January 5, 1990, and amended on
July 19, 1990.The complaint alleged and J & L Enterprises, Inc., d/b/aAJS Electric (AJS) denied AJS violated Section 8(a)(1) and
(3) of the National Labor Relations Act (Act) by failing or
refusing to hire six job applicants because of their member-
ship in and/or support of the Union and by threatening some
of those job applicants with AJS' ceasing operations in the
event its employees secured union representation.The complaint also alleged and AJS denied its president,Jack Sweeney, and its field superintendent, Steven R.
Lawson, were agents of AJS acting on its behalf at times
pertinent and that John Davis at times pertinent was its
superintendent/job interviewer, supervisor, and agent acting
on its behalf.AJS affirmatively alleged the six job applicants were nei-ther ``employees'' nor bona fide applicants entitled to protec-
tion under the Act; paid organizers for the Union; that by of-
fering employment to the six, AJS would violate the Act, in-
asmuch as by hiring the six AJS would be subsidizing the
Union, i.e., lending the Union financial support; and that AJS
had legitimate business reasons for not hiring the six.The issues created by the foregoing are:
1. Whether at times pertinent Sweeney and Lawson wereagents of AJS acting on its behalf within the meaning of
Section 2 of the Act and John Davis at times pertinent was
an AJS superintendent/job interviewer, supervisor and agent
acting on AJS' behalf within the meaning of Section 2 of the
Act.2. Whether Lawson and/or John Davis threatened some ofthe six job applicants with AJS' ceasing operations in the
event its employees secured Union representation.3. Whether the General Counsel established a prima faciecase AJS failed or refused to hire the six job applicants
named in the complaint because of their known or suspected
membership in the Union and/or activities on behalf of or in
support of the Union.4. Whether AJS had valid business reasons for not hiringany of the job applicants.5. Whether the six are not entitled to protection under theAct because they were not bona fide job applicants but rather
paid Union organizers and by hiring them AJS would be vio-
lating the Act.The General Counsel, the Union and AJS appeared bycounsel and were afforded full opportunity to adduce evi-
dence, examine and cross-examine witnesses, argue, and file
briefs. The General Counsel and counsel for AJS filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
following 123AJS ELECTRIC1While every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based on my
examination of the entire record, my observation of the witnesses'
demeanor while testifying and my evaluation of the reliability of
their testimony; therefore any testimony in the record which is in-
consistent with my findings is hereby discredited.2During the 4-month period of August through November 1989.3In its answer to the complaint, AJS admitted at times pertinentSweeney was its president and its supervisor within the meaning of
Sec. 2 of the Act, admitted Steven Lawson was one of its field su-
perintendents and its supervisor within the meaning of that section,
but denied either Sweeney or Lawson were AJS' agents within the
meaning of that section and denied an individual identified as John
in the complaint was its interviewer/field superintendent, supervisor
and agent within the meaning of that section. In the course of the
hearing, John Davis was identified as an interviewer and field super-
intendent of AJS, and that he conducted the interviews of two of the
alleged discriminatees.4Read 1989 after further date references omitting the year.5Of the 65, 19 were still employed by AJS in October 1990.6While the Union's constitution or bylaws expose to intrauniondiscipline any member who secures employment in a nonunion es-
tablishment, the Union adopted a resolution waiving the application
of those sections of its constitution or bylaws as to any member
who, with the knowledge of the Union, secured employment with a
nonunion employer and agreed to aid the Union in its campaign to
secure sufficient support among that employer's employees to seek
and secure union representation. That resolution (the Salter Resolu-
tion) was reduced to writing and both Wright and the business man-
ager of the Union signed a document wherein the Union waived the
provisions in question vis-a-vis Wright's seeking and securing em-
ployment with a nonunion employer and Wright agreed to assist the
Union in organizing the employees of any nonunion employer who
hired him and to leave such employment in the event the Union re-
quested he do so.FINDINGSOF
FACT1I. JURISDICTIONANDLABORORGANIZATION
The complaint alleged, the answer thereto admitted, and Ifind at pertinent times AJS was an employer engaged in
commerce in a business affecting commerce and the Union
was a labor organization within the meaning of Section 2 of
the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsAt all pertinent times2AJS was a nonunion electrical con-tractor doing business in southern California under the over-
all direction and control of its president and general manager
Jack Sweeney, assisted by three project managers, five field
superintendents, approximately 20 job foremen, approxi-
mately 50 electricians, and 30 helpers. During the August-
November 1989 period, AJS had approximately 100 projects
in various stages of completion.The five field superintendents ordered materials and co-ordinated the flow of materials and labor on the projects as-
signed to them, hired, fired, laid off, transferred, assigned,
and directed the work of the foremen, electricians and help-
ers on their crews and were responsible for the timely and
efficient completion of the work at the projects to which they
were assigned. Sweeney exercised general control over all of
AJS' operations, including the direction and control of the
managerial and nonmanagerial employees previously listed.3Due to the constant turnover in AJS' work force and asteady expansion of its activities, AJS regularly ran help
wanted advertisements in various newspapers in southern
California, interviewed some of the applicants who re-
sponded to advertisements soliciting job applicants to apply
for jobs at its general offices, hired some of those inter-
viewed, interviewed all the applicants who responded to ad-
vertisements soliciting job applicants to apply for jobs at var-
ious hotels in southern California where mass interviews
were conducted, and hired some of those applicants.When applicants appeared at its general offices in responseto its advertisements, AJS' receptionist gave each applicant
a job application and test to complete, collected the com-
pleted applications and tests, graded the tests, placed the doc-
uments in a basket for review by Sweeney and any field su-perintendents who needed additional help, and told applicantsthey would be contacted if AJS was interested in hiring
them. During the 4-month period of August through Novem-
ber 1989,4AJS received approximately 225 applications atits general offices, interviewed 35 of the 225 applicants and
hired 25 of them.During the same time period, AJS received applicationsfrom and interviewed approximately 260 job applicants at
mass hotel interviews and hired 40 of them.Thus during that time period, AJS received a total of 485applications, conducted 295 interviews, and hired 65 appli-
cants as either foremen, electricians, or helpers.5About 75 hotel interviews were conducted on August 9,50±60 interviews were conducted on September 19, and 10
applicants were hired at each of those interviewing sessions.AJS placed advertisements in the Orange County Registerstating it was accepting applications for the positions of fore-
men, journeyman electrician, and helpers on August 4
through 9 at Anaheim Stadium Travel Lodge.Earl Wright, a journeyman electrician with over 30 yearsof experience as a journeyman electrician, foreman and gen-
eral foreman in all types of electrical work, and a member
of the Union, appeared at the Union's hiring hall on August
9 to see if any work was available to which he might be dis-
patched. After he learned there was no dispatch available to
him that day, Union Organizer Steve Nelson, who was
present in the hall, showed Wright the AJS advertisement
and suggested he might aid the Union's campaign to orga-
nize AJS' employees by seeking and securing employment
with AJS.6Wright accepted the suggestion, went to the Travel Lodgein Anaheim, secured an employment application and a test
in one of the rooms AJS rented, completed the two docu-
ments, and was escorted into an adjacent room, where
Lawson reviewed his application and test score. In his appli-
cation, Wright stated he was seeking work as an electrician,
desired a wage rate of $25 per hour, and, under the heading
``former employers,'' wrote ``37 years union book'' and list-
ed previous employments by four employers who were sig-
natory to contracts with the Union as either an electrician or
a job foreman at rates ranging from $23.40 per hour (jour-
neyman) to $26.90 per hour (foreman).On completing his review of Wright's application, Lawsonasked Wright how long he had been a union member, to
which Wright replied, 37 years. Lawson then asked Wright
why he wanted to work nonunion and Wright responded he 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7For journeymen $8 to $13 per hour and $13 to $15.50 for fore-men.8Huntington and the Union's business manager previously exe-cuted the ``Salter Resolution `` previously discussed.9Probably his listing of his previous employment as a businessagent for the Union.10There were two other persons in the room at the time.11Naylor and the Union's business manager previously executeda copy of the ``Salter Resolution.''wanted to show AJS what good work union members per-formed and to aid the Union in securing union representation
of AJS' employees, to which Lawson replied that was not
likely.Lawson pointed out an incorrect answer Wright entered onhis test and the two discussed it. Wright asked what rate of
pay AJS was paying and Lawson gave him the requested in-
formation.7Lawson asked how Wright might be contacted. Wrightdesignated his telephone number. Lawson informed Wright
AJS would contact him if it decided to offer him employ-
ment.Lawson wrote ``No'' on Wright's application, notingunder ``Remarks'' Wright was ``37 years Union'' and want-
ed to work for AJS in order to organize AJS' employees for
Local 441, IBEW. He testified he rejected Wright's applica-
tion because Wright requested too high a wage on his appli-
cation (though conceding he did not ask Wright if he would
accept a lower wage rate) and because he formed the impres-
sion Wright was not interested in working for AJS (though
Wright told him he was interested in securing a job with AJS
to show that good work he as a union member could do).Needless to say (in view of the ``No'' Lawson placed onWright's application), Wright never was contacted by AJS
and offered employment.Cedric Huntington, an electrician with over 20 years of ex-perience as a journeyman electrician, job foreman and gen-
eral foreman in the electrical industry and a 20-year member
of the Union, also went to the Anaheim Travel Lodge on
August 9 to apply for employment by AJS at Nelson's sug-
gestion after failing to receive a job dispatch at the Union's
hiring hall.8Huntington previously (in 1960) had been employed bythe Union as a business representative, had been laid off
from that position for 3 to 4 months in 1984, and recalled,
and was laid off again from that position in July.Huntington secured an application and a test form in oneof the rooms rented by AJS at the Lodge and completed the
two forms. On the front page of his application he stated he
was applying for a journeyman electrician job, desired a rate
of $23.55, and under the heading ``Former Employers,'' list-
ed the Union as his last previous employer (between 1980
and 1989) and employment as a foreman for Kirkwood Elec-
tric in 1979 and 1980.On completing the two documents, Huntington gave themto an AJS representative seated in the room. That representa-tive escorted Huntington into an adjacent room where
Lawson was seated, placed the two documents on a desk at
which Lawson was seated, and pointed to an entry on the
front page of Huntington's application.9Lawson looked atthe entry, arose, and asked Huntington to accompany him
outside.10Huntington complied with the request and, when the twoarrived outside the Lodge, Lawson asked Huntington if the
Union sent him to apply for employment. Huntington repliedin the negative, stating while Union Organizer Steve Nelsonadvised him AJS was hiring, it was his decision to apply for
a job with AJS. Lawson stated quite a few union people had
been applying recently for jobs with AJS and Huntington
conceded he also was connected with the Union, i.e., that he
had been a union business representative the preceding 9
years.Lawson commented Nelson previously contacted him andsolicited his joining the Union; Huntington renewed
Lawson's invitation to join and stated if he was employed by
AJS, he intended to try to organize AJS' employees; Lawson
responded if the Union succeeded in organizing AJS' em-
ployees and AJS had to pay union scale wages, it would be
noncompetitive, it would lose its contracts in the nonunion
market where it was engaged and it would have to cease op-
erations; the two then engaged in a general conversation con-
cerning conditions in the electrical industry and parted.
Lawson neither referred to nor discussed Huntington's job
qualifications, the wage rate AJS was prepared to offer, or
Huntington's test score during the conversation.Lawson wrote ``No'' on Huntington's application, testifiedhe did not consider Huntington a serious applicant for em-
ployment.Again, needless to say, Huntington never was contacted byAJS and offered employment.Between September 15±19, AJS ran advertisements in theOrange County Register, the San Clemente Sun Post, the
Riverside Press Enterprises, the San Bernardino Sun Tele-
gram, and the Pomona/Ontario Progress Bulletin for journey-
men electricians, helpers, and foremen, again requesting any
job applicants appear at the Anaheim Travel Lodge to apply
and be interviewed.Harry Naylor, an electrician with over 16 years of experi-ence as a journeyman electrician, foreman, and general fore-
man and a member of the Union during that 16-year period,
was ``rained out'' at his job (Causey Electric) on September
19, and went to the union hall. Nelson suggested he apply
for work with AJS at the Travel Lodge.11Naylor went to the Travel Lodge and completed an em-ployment application and test in one of the rooms at the
Lodge and gave it to an AJS representative. In his applica-
tion Naylor stated he was applying for a journeyman elec-
trician job and the wage he desired was ``open.''Naylor was interviewed by Field Superintendent JohnDavis. Davis reviewed Naylor's test and the two discussed
the four questions where Naylor's answers were graded as
incorrect. Davis asked Naylor what wage rate he desired and
Naylor stated he was open for an offer. Reviewing Naylor's
statement under the heading ``Former Employers'' he was
currently employed by Causey Electric and noting Causey
and Naylor's three previous employers were all employers
with contractual relations with the Union, Davis stated AJS
was nonunion, AJS' wage scale was much lower than union-
scale wages, and asked Naylor why he would be interested
in leaving a well-paying job to work for AJS. Naylor re-
sponded AJS' lower wage scale was no problem, he would 125AJS ELECTRIC12While Naylor did not tell Davis why he wanted to leave his cur-rent employer, he testified he anticipated trouble with another elec-
trician at Causey and wanted to leave Causey before it occurred.13The record established, however, Davis interviewed and hiredseven applicants who were employed at other jobs at the time they
applied for jobs with AJS.14Strahle and the Union's business manager previously executeda copy of the ``Salter Resolution.''15While it was established Davis interviewed Strahle (Davis iden-tified the note ``Lake Elsinore'' on the application as in his hand-
writing and Strahle testified his interviewer was named ``John''),
Davis had no recollection of what transpired during the interview.
He claimed, however, he never told any job applicant AJS would
cease doing business if its employees secured union representation.16Both Rich and Sulak were signatories to the Salter Resolution.17Rich had been a member of the Union and a journeyman elec-trician during that period and secured all his jobs through the union
hiring hall.take whatever AJS paid because he wanted to cease workingfor his current employer.12In the course of the interview Davis asked Naylor if hewas a union member and whether he knew other applicants
that day were also union members; Naylor confirmed he was
a member and stated he didn't know anything about other
union member/applicants. Davis picked up the telephone and
told whoever he called there was another union applicant ap-
plying for work and, on completing the call, told Naylor that
AJS would telephone him if it decided to offer him employ-
ment.Davis testified he did not hire Naylor because he did notlike his attitudeÐstating Naylor announced at the outset of
his interview he was well qualified, he was loud and cocky,
and, on leaving the interview room, told Davis he better hire
him because he was well qualifiedÐand because he did not
think Naylor would get along well with and as part of his
crews. He also said he did not hire applicants who were cur-
rently employed.13Naylor subsequently telephoned AJS' general office andinquired about his possible employment; he was advised if
AJS was interested in employing him, AJS would telephone
him.Naylor never was offered employment by AJS.
Dan Strahle, an electrician with over 15 years of experi-ence as a journeyman electrician and a member of the Union
over those 15 years, went to the Union's hiring hall on Sep-
tember 19 to check his status on the out-of-work list and
possibly secure a job referral. No referral was available.
While he was in the hall, Nelson spoke to Strahle and three
to four other union members in the hall seeking work, and
suggested they apply to AJS for employment at the Anaheim
Travel Lodge. Nelson told the group if enough union mem-
bers could secure jobs with AJS, the Union could represent
them and negotiate a contract with AJS. Strahle accepted the
suggestion and proceeded to the Lodge.14Strahle went to the Travel Lodge, completed a job applica-tion and test, and handed the two documents to an AJS rep-
resentative in one of the rooms AJS rented at the Lodge.
Strahle listed the job for which he was applying as ``journey-
man electrician'' and that he desired a rate of $23.55 per
hour. He listed his last employment as at Berg Electric at a
rate of $23.55 per hour. Berg Electric and the three previous
employers he listed on his application all were signatory to
agreements with the Union and paid union scale wages and
benefits.Strahle was interviewed by Field Superintendent JohnDavis.15After reviewing his application and noting Strahle listed anaddress in Murietta, California, Davis learned it was near
Lake Elsinore and noted ``Lake Elsinore'' on the application.
He told Strahle that AJS had a job going at Ontario and
asked Strahle if he would be willing to work there. Strahle
replied affirmatively. On reviewing Strahle's previous em-
ployers, Davis asked Strahle if he was a member of the
Union. Strahle again replied in the affirmative. Davis then
said Strahle would not want to work for AJS, AJS did not
pay in excess of $16.50 per hour. Strahle responded he was
out of work, needed some income, and was willing to work
for that wage. Davis asked Strahle if he realized the Union
would ``blackball'' him if he worked for a nonunion con-
tractor. Strahle replied that was not true, since the Union was
trying to organize AJS' employees. Davis stated AJS' owner
would go out of business before he would go Union. Strahle
asked why. Davis responded if AJS went union, all of AJS'
current employees would be replaced by union members.
Strahle replied that wasn't true, the Union did not take away
jobs, the Union would offer union membership to AJS' cur-
rent employees. Davis then said the interview is over, and
Strahle departed.AJS never offered employment to Strahle.
Between November 16 and December 8, AJS ran adver-tisements in the Orange County Register for experienced
electricians, listing AJS' general office as the place to apply.
When union members Paul Rich and Joseph Sulak, plus two
other members, appeared at the union hall on November 27
and were unsuccessful in securing job dispatches, either
Union Organizer Nelson or Union Organizer Saunders
showed the four the advertisement and suggested they apply
to AJS for jobs.16The four accepted the suggestion and proceeded to AJS'offices in separate cars. They walked into the offices together
and told AJS' receptionist they wished to apply for employ-
ment in response to the advertisement. Two of the four were
wearing jackets containing the Union's emblem or insignia.
The receptionist asked the four if they were from the Union
and whether they knew AJS was nonunion. They affirmed
they were union members and knew AJS was nonunion. She
advised them they would have to fill out the applications and
complete a test. Each was furnished an application and a test
and each completed the two documents and gave them to the
receptionist. The receptionist advised them they would be
contacted by an AJS field superintendent if AJS wished to
employ them.In his application, Rich indicated he was applying for em-ployment as an electrician and desired the rate of $23.55 per
hour. As his current employer, Rich listed ``1960±1989,
IBEW''17and his last job as an electrician at Muzak at$23.55 per hour.Sulak also stated in his application he was applying foremployment as an electrician and desired the rate of $23.55
per hour. He listed his most recent employment as July to
November 1989 at Cochran Electric as a foreman at $26.21
per hour and September to December 1988 at AKS Electric
as an electrician at $23.55 per hour. 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18In Huntington's case, most of the 9 years preceding his applica-tion were spent performing duties as a union business representative.
The question of whether his preceding 20 years at the trade were
sufficient qualification is academic, however, since Lawson never re-
viewed his prior employments, never questioned his qualifications
and in fact never conducted a job interview of Huntington, but rather
escorted Huntington outside the Lodge, verified he was a former
union business representative and heard Huntington, as Wright, state
if hired he intended to seek union representation for himself and the
other AJS employees, conducted a conversation on other subjects
with Huntington and, on ending the conversation, marked ``No'' on
Huntington's application.19In the single incident cited by AJS as evidence it hired a unionmember (Gilbert Reyes) during the 4-month period, there is no evi-
dence Reyes was a union member when he applied and was hired,
no evidence his interviewer and hiring superintendent knew Reyes'
last employer was signatory to a collective-bargaining agreement
with the Union, no evidence his interviewer and hiring super-
intendent knew Reyes was a union member; Reyes did not list his
rate of pay while employed by Berg or previous employers in his
application; and Reyes in his application sought a rate of $15 per
hour (he was hired as a job foreman at $14 per hour). I therefore
reject the Reyes' hiring as evidence AJS knowingly hired a union
member during the 4-month period.Neither was ever contacted by AJS, though their applica-tions and test results were examined by two of AJS' field su-
perintendents (signified by the fact the two initialed the ap-
plications, as was the practice).These findings are based on the mutually corroboratorytestimony of Rich and Sulak. Their two companions were
neither identified nor summoned to testify. AJS would have
me draw the inference their testimony would be contradicted
by their two unidentified companions on the ground the Gen-
eral Counsel failed to produce the two companions as wit-
nesses. I reject that contention; counsel for AJS had ample
opportunity to learn the identity of the two companions dur-
ing cross-examination and summon them if on contact he
learned they would contradict Rich and Sulak, and the Gen-
eral Counsel has no duty to summon additional witnesses to
supply testimony which is simply cumulative.B. Analysis and Conclusions1. The supervisor-agency issueI have entered findings at all pertinent times Sweeney wasthe president and general manager of AJS and directed AJS'
operations. I have also entered findings at all pertinent times
Lawson and Davis were field superintendents employed by
AJS who were empowered to and exercised authority to hire
and fire AJS employees, assign and transfer AJS employees,
coordinate all aspects of those portions of AJS' field oper-
ations to which they were assigned with respect both to ma-
terials and employees, and to achieve satisfactory and timely
completion of the projects assigned to them.On the basis of those findings, I conclude at all pertinenttimes Sweeney, Lawson, and Davis were supervisors and
agents of AJS acting on its behalf within the meaning of
Section 2 of the Act.2. The alleged threatsI have entered findings on August 9 Lawson told Hun-tington if the Union succeeded in organizing AJS' employees
and AJS had to pay union scale wages, AJS would be non-
competitive in its market (competing with other nonunion
electrical contractors for business), it would lose its contracts
(to its nonunion competitors) and it would have to cease
doing business; on the same date Lawson told Wright it was
unlikely the Union could or would succeed in organizing
AJS' employees; and on September 19 Davis told Strahle
AJS' owner would go out of business before he would go
Union.Neither of the August 9 Lawson statements, however, con-stitutes a threat. The former statement was Lawson's opinion
or prediction what would happen if AJS was organized and
the latter was Lawson's opinion of the likelihood of union
success in organizing AJS' employees.I therefore shall recommend dismissal of those portions ofthe complaint alleging by Lawson's remarks to Huntington
and Wright AJS violated the Act.Davis' September 19 statement, however, constitutes athreat; Davis' statements was unequivocal and unaccom-
panied by any explanation or qualification.I therefore conclude by Davis' September 19 statement toStrahle, AJS violated Section 8(a)(1) of the Act.3. The alleged prima facie caseWith the possible exception of Huntington,18it is undis-puted the six applicants were currently experienced elec-
tricians in all aspects of the trade and scored well in their
tests.Four of the six applicants (Huntington, Naylor, Strahle,and Wright) informed their interviewers they were union
members when asked; Rich's application clearly dem-
onstrated he was a union member when he applied for a job;
AJS' interviewers (Lawson and Davis) indicated their aware-
ness a number of union members were seeking employment
by AJS and AJS was opposed to union representation of its
employees; Huntington, Strahle, and Wright expressed to
their interviewers their belief they, if hired, and the balance
of AJS' employes would benefit by union representation and
they intended to try to secure such representation for them-
selves and the balance of AJS' employees if hired; and dur-
ing the 4-month span in which the six applied for AJS em-
ployment, AJS failed or refused to knowingly hire any appli-
cant AJS knew or believed to be a union member, supporter,
or activist.19The General Counsel maintains the facts recited above es-tablish a prima facie case during the period in question AJS
was failing or refusing to hire job applicants it knew or sus-
pected were union members, supporters, and activists, regard-
less of their job qualifications, in order to deny such appli-
cants an opportunity to seek union representation for them-
selves and the balance of AJS' employees, thereby violating
the Act.I find and conclude the recited facts establish a prima faciecase AJS failed or refused to hire Huntington, Naylor, Rich,
Strahle, and Wright for the reasons cited by the General
Counsel, but that those facts do not establish a prima facie
case AJS failed or refused to hire Sulak for those reasons
(since Sulak's application does not on its face indicate Sulak
was a union member when he applied nor that the two super-
intendents who reviewed Sulak's application were aware he
was a union member when they reviewed his application). 127AJS ELECTRIC20Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982); approved NLRB v.Transportation Management Corp., 462 U.S. 1302 (1984).4. The AJS rebuttalCiting Wright Line,20AJS contends it effectively rebuttedthe General Counsel's prima facie case and established AJS
would not have hired Huntington, Naylor, Rich, Strahle, and
Wright irregardless of their union affiliation, support, and ac-
tivity.In support of that position, AJS contends:
1. AJS followed the policy of never hiring applicants whorequested a wage rate substantially above its wage scale be-
cause it sought long-time employees who would be happy to
continue working at those wage scales in steady employment,
being moved from each job to which they were assigned to
other jobs as each was completed and four of the applicants
(Huntington, Rich, Strahle, and Wright) requested hire as
journeyman electricians at rates substantially higher than
AJS-current wage scales;2. Huntington failed to complete portions of his applica-tion;3. Huntington was not a ``serious'' applicant;
4. Naylor was currently employed when he applied;
5. Naylor was loud, cocky, chewing gum, demanded he behired, and was observed picking up a blank application and
test before departing from the motel;6. The superintendents who reviewed Rich's applicationwere unaware he was a union member;7. Strahle's home was a considerable distance from AJS'projects or jobs;8. Wright applied for a supervisory position and thereforewas not protected by the Act;9. Wright applied for a supervisory position and AJS wasnot hiring supervisors;10. Wright was quiet and undemonstrative during his inter-view and AJS' interviewer expected applicants to be
``eager'' and ``enthusiastic'' about going to work for AJS.Each of these contentions shall be discussed below.(a) The alleged policyThe testimony of Brennan, Lawson, and Davis to applica-tion of the alleged policy in rejecting the applications of
Huntington, Rich, Strahle, and Wright is not entitled to cre-
dence; AJS hired Michael Bass on August 21 at a rate of $15
per hour as a job foreman despite his listing a $26 per hour
desired rate in his application and listing rates of $21, $24,
$31, and $24 as rates he received in his four previous em-
ployments; only a small number of the applicants hired dur-
ing the 4-month period were still employed by AJS at the
time of the hearing; a goodly number of those no longer em-
ployed were listed as ``laid off''; and Lawson and Davis tes-
tified there was approximately an 80-percent turnover rate
per annum among AJS' electricians (as is typical in the in-
dustry).Additionally, with regard to Huntington, since Lawson es-corted Huntington out of the motel, engaged Huntington in
nonjob related conversation for a short period after verifying
his previous employment as a union business representative,
and upon parting from Huntington rejected his application, it
is readily apparent Huntington's requested rate never was
considered.Similarly with respect to Strahle, when Davis informedStrahle of the lower wage scales at AJS than his requested
rate, Strahle replied he needed a job and was willing to ac-
cept a lower rate of pay.As to Wright, Lawson never questioned Wright's willing-ness to accept a lower rate of pay if offered employment.In the absence of any testimony by the AJS superintend-ents who reviewed Rich's job application, I find AJS failed
to establish his requested wage rate caused their rejection of
his application.(b) The incomplete applicationHuntington failed to list any personal references in his ap-plication and listed his previous 9 years as a union business
representative and one other employment as an electrician as
previous employment.Lawson, however, never reviewed these factors in reject-ing Huntington's application, since he never reviewed them
before denying Huntington a job interview, escorting Hun-
tington from the motel, verifying his last employment as a
union business agent and rejecting his application.Huntington scored well on the test and his testimony hewas highly skilled at the electrician's trade and maintained
his skills and familiarity with developments in the field is
undisputed and is credited.As far as Huntington's failure to list four rather than twoprevious employments and any personal references, three em-
ployees hired by AJS during the 4-month period (Bundang,
Miller, and Sepeda) failed to list personal references, another
employee hired during the period listed two previous em-
ployers (Wimer), and six hirees partially completed the pre-
vious employer section of their applications (Brooks, Buccat,
Dobrick, Fonteno, Miller, and Reyes).(c) Huntington, not a ``serious'' applicantHuntington's testimony he had been laid off by the Unionfrom his business representative position, was seeking em-
ployment as an electrician following that layoff, failed to se-
cure any job referral at the Union's hiring hall the day he
applied for employment by AJS, and was willing to accept
employment by AJS at AJS' current wage scales if offered,
is undisputed and is credited.It appears Lawson never was ``serious'' in consideringHuntington as a potential employee after noting and
verifying he was a former business representative and not
that Huntington was not a ``serious'' applicant.(d) Naylor's current employmentAJS contends one of the reasons Davis rejected Naylor'sapplication was his statement he was currently employed.That contention is incredible, inasmuch as 15 employeeshired by AJS between August and October stated they were
currently employed in their applications (Bass, Buccat,
Bundang, Fonteno, Welborn, Carr, Corey, Hutchinson, Jen-
kins, Richea, Adler, Elias/Garcia, Anguiano, Sepeda, and
Yank).(e) Naylor's conduct during the interviewDavis also claimed he rejected Naylor's job applicationbecause during the interview Naylor was loud, cocky, chew- 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing gum, demanded he be hired, and took a blank job appli-cation and test before leaving the motel.All these factors are alleged subjective reactions on Davis'part which I can only review by examining Davis' credibility
on the stand and Naylor's demeanor while testifying.Davis certainly weakened his credibility by his claim hefollowed an alleged general AJS policy not to hire any appli-
cant who requested a rate substantially higher than AJS' cur-
rent wage scales (which he could not claim in Naylor's case,
since Naylor listed ``open'' as his desired wage and stated
to Davis he was willing to accept whatever wage AJS was
currently offering), a policy which I have determined was
nonexistent; his claim he followed an alleged general AJS
policy of seeking long-term employees, which again I have
found to be nonexistent; and his claim AJS did not hire ap-
plicants who were currently employed, which is a false
claim.As far as Naylor's demeanor is concerned, he was self-confident, articulate, and obviously well educated; his voice
was modulated, and he impressed me as a person who would
be an intelligent and motivated employee for any employer;
he scored highly on the AJS test, had an excellent work
background showing experience in all phases of electrical
work. He was not ``loud''; he was not ``cocky''; and cer-
tainly the indication of a strong desire for an AJS job, chew-
ing gum and the taking of the blank documents do not give
much support for a refusal to hire a strongly motivated, ex-
perienced, and desirable employee.On these grounds, I do not credit Davis' testimony andfind, to the contrary, he concocted these subjective reactions
to justify his refusal to offer employment to Naylor.(f) Unawareness of Rich's union membershipAJS argues the two superintendents who reviewed Rich'sapplication could not have failed or refused to offer him em-
ployment because of his union membership on the ground
they were unaware of his union membership when they con-
ducted their reviews.Under the heading ``Former Employers,'' Rich stated:``1960±1989 IBEW''; under Salary, ``$23.55''; under Posi-
tion, ``Electrician'' and under Reason for Leaving, ``Lay-
off.''This constituted clear notice to any reviewer Rich hadbeen a union member securing his jobs through the Union's
hiring hall over the preceding 29 years.(g) Strahle's residenceDavis claimed to have no recollection of the Strahle inter-view, so it is difficult to find support for AJS' contention
Davis rejected Strahle's job application because he lived too
far from any of AJS' projects, particularly in view of
Strahle's undisputed and credited testimony Davis told
Strahle that AJS had a project in progress at Ontario in Riv-
erside County, California, asked Strahle if he was willing to
travel to Ontario if hired and Strahle replied he was willing
to work either in Riverside or Orange County, California
(where most of AJS' projects were located).(h) and (i) Wright's alleged application for anonexistent supervisory positionIn his application Wright indicated he was seeking em-ployment as an electrician at a desired rate of $25 per hour,
and stated under the heading ``Former Employers'' as fol-
lows: ``37 years Union Book''; listed two immediately pre-
vious employments as a journeyman electrician at rates of
$23.40 per hour, and two previous employments as a job
foreman at $26.90 per hour.While in the course of his interview by Lawson, Wrightexpressed interest in employment as a job foreman (since it
paid a higher rate than journeyman electrician), this did not
negate his interest in employment by AJS as a journeyman
electrician if there were no vacancies in the job foreman
classification. In addition, in the absence of evidence the
functions of an AJS job foreman warranted classifying that
position as supervisory, there is no basis for a finding
Wright's interest in employment as an AJS job foreman re-
moved his protection under the Act.Insofar as the contention there were no job vacancies inthe job foreman position, during the period of July through
October, AJS employed four applicants as job foremen
(Bass, Buccat, Reyes, and Sepeda).(j) Wright's demeanor while interviewedLawson claimed he did not offer employment to Wrightbecause Wright was quiet and undemonstrative during his
interview and did not demonstrate the degree of eagerness
and enthusiasm for employment by AJS he expected of job
applicants.As in the case of Naylor, such factors are alleged subjec-tive reactions on the part of Lawson reviewable only by de-
termining Lawson's credibility and Wright's demeanor while
testifying before me.Lawson's credibility is suspect, in view of his testimonyto nonexistent AJS policies discussed above, his discredited
testimony regarding his encounter with Huntington, and his
noting ``37 years Union'' and that Wright wanted to work
for AJS in order to organize AJS' employees when marking
``No'' on Wright's application.With respect to Lawson's claim he rejected Wright's ap-plication because he was not ``eager'' or ``enthusiastic'' for
AJS' employment during his interview, surely Lawson as an
experienced interviewer was aware differing personalities re-
spond in different ways during an interview and a quiet and
undemonstrative demeanor is no evidence of job competence.
Certainly while testifying in this proceeding, Wright was a
quiet, undemonstrative, and convincing witness.On the above grounds, I do not credit Lawson's claimWright's demeanor was the cause for his rejection of
Wright's application.On the basis of my foregoing analysis and discussion, Ifind and conclude AJS failed to rebut the General Counsel's
prima facie case AJS failed or refused to offer employment
to Huntington, Rich, Naylor, Strahle, and Wright because of
their known or suspected union membership, support and ac-tivity and to deny them an opportunity if employed to seek
union representation for themselves and the balance of AJS'
employees, thereby violating Section 8(a)(1) and (3) of the
Act. 129AJS ELECTRIC21If no exceptions are filed as provided by Sec. l02.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. l02.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5. The paid organizer and bona fide defensesAJS contended the six alleged discriminatees are not enti-tled to the protection of the Act because they were paid by
the Union to seek employment with AJS to organize AJS'
employees and therefore were not bona fide job applicants.AJS failed to develop any evidence the Union paid any ofthe six job applicants or reimbursed their expenses for trav-
eling to AJS' hiring sites and applying for employment.It is undisputed Huntington was laid off by the Unionfrom his position as a business representative prior to apply-ing for employment by AJS and received no compensation
for applying or for his expenses in applying.AJS failed to establish Rich received any compensation asa union vice president or that he received any compensation
or expense reimbursement from the Union for applying to
AJS for employment.I therefore find and conclude AJS failed to establish anyof the six applicants were ``paid organizers'' for the Union.AJS contends, however, as parties to the ``Salter Resolu-tion,'' the six applicants were subject to Union discipline if
they failed to assist the Union in its efforts to organize AJS'
employees by applying to AJS for jobs, by seeking to per-
suade other AJS employees to join in an effort to secure
union representation if hired, and by failing to leave AJS'
employment if hired at the command of the Union, and
therefore were not ``bona fide'' applicants entitled to the pro-
tection of the Act, arguing if it hired any of the applicants,
they would be devoting working time paid by AJS to orga-
nizing AJS' employees on behalf of the Union rather than
performing the work they were hired to perform.This argument is completely speculative and devoid ofevidentiary support. There is just as much likelihood the ap-
plicants would perform excellent work, given their back-
grounds, and seek to proselytize their fellow employees on
lunch and other breaks, which is permissible conduct in any
employment. As far as their leaving AJS' employment if
hired when so commanded by the Union, Strahle speculated
this might occur if the Union lost an election conducted by
the Board, again a complete speculation and again permis-
sible conduct by any employee.I therefore find and conclude AJS failed to establish thealleged discriminatees are not entitled to the protection of the
Act as ``paid organizers'' and ``bona fide'' employee appli-
cants.CONCLUSIONSOF
LAW1. At all pertinent times AJS was an employer engaged incommerce in a business affecting commerce and the Union
was a labor organization within the meaning of Section 2 of
the Act.2. At all pertinent times Brennan, Lawson, and Davis weresupervisors and agents of AJS acting on its behalf within the
meaning of Section 2 of the Act.3. AJS violated Section 8(a)(1) of the Act by Davis' Sep-tember 19 statement to Strahle that AJS' owner would go out
of business before he would go union.4. AJS violated Section 8(a)(1) and (3) of the Act by fail-ing or refusing to hire Huntington, Naylor, Rich, Strahle, and
Wright because of their known or suspected union member-
ship, support, and activities and to deny them an opportunityif employed to seek union representation for themselves andthe balance of AJS' employees.5. AJS did not otherwise violate the Act.
6. The unfair labor practices enumerated above affectedand affect commerce as defined in the Act.THEREMEDYHaving found AJS engaged in unfair labor practices, I rec-ommend AJS be directed to cease and desist therefrom and
to take affirmative action designed to effectuate the policies
of the Act.Having found AJS discriminatorily failed or refused tohire Cedric Huntington, Harry Naylor, Paul Rich, Daniel
Strahle, and Earl Wright, I recommend AJS be ordered to
immediately offer Huntington, Naylor, Rich, Strahle, and
Wright employment at rates paid to electricians it hired with
commensurate skill and experience, if necessary terminating
employees AJS hired in their stead, and to make all five
whole for wage and benefit losses they may have suffered
by virtue of AJS' discrimination against them, less any in-
terim earnings, with the amounts due and interest thereon
computed in accordance with the formulae of New Horizonsfor the Retarded, 293 NLRB 1173 (1987), Florida SteelCorp., 231 NLRB 651 (1977), and Isis Plumbing Co., 138NLRB 716 (1962).On these findings of fact and conclusions of law and onthe entire record in this case, I recommend the issuance of
the following21ORDERThe Respondent, J & L Enterprises, Inc., d/b/a AJS Elec-tric, Anaheim, California, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Telling employees and job applicants AJS' ownerwould go out of business before he would go union.(b) Failing or refusing to hire job applicants because oftheir known or suspected membership in and/or support of
International Brotherhood of Electrical Workers Local 441,
AFL±CIO or any other labor organization.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate employment to Cedric Huntington,Harry Naylor, Paul Rich, Daniel Strahle, and Earl Wright at
rates paid electricians hired by AJS with commensurate ex-
perience, if necessary terminating the service of employees
hired in their stead.(b) Make whole Cedric Huntington, Harry Naylor, PaulRich, Daniel Strahle, and Earl Wright for wage and benefit
losses they may have suffered by virtue of the discrimination
practiced against them in the manner prescribed in the rem-
edy section of this decision. 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security records, timecards, personnel records and re-
ports, and all other records necessary to analyze and deter-
mine the amount or amounts of money due under the terms
of this Order.(d) Post at its facility in Anaheim, California, and anyother locations where notices to employees are customarily
posted copies of the attached notice marked ``Appendix.''22Copies of the notice, on forms provided by the Regional Di-rector for Region 21, upon receipt shall be immediately
signed and posted by a authorized representative and main-
tained for 60 consecutive days in conspicuous places, includ-
ing all places where notices to employees customarily are
posted. Reasonable steps shall be taken to ensure the notices
are not altered, defaced, or covered by other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps have been taken to
comply.